Case 1:20-cv-24477-JEM Document 8 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:20-CV-24477-JEM

 VICTOR ARIZA,

        Plaintiff,

 vs.

 INTERNATIONAL VAPOR GROUP, LLC,
 d/b/a VAPORFI, a foreign limited liability
 company,

        Defendant.
  ______________________________________/

                           PLAINTIFF’S NOTICE OF SETTLEMENT

        Plaintiff VICTOR ARIZA, by and through his undersigned counsel, hereby provides notice

 that the parties have reached a settlement in principle and will be shortly executing all necessary

 paperwork resolving all claims and matters in the case. Accordingly, the parties respectfully request

 that the Court stay all further proceedings for thirty (30) days for the parties to complete the

 settlement paperwork and file a stipulation of dismissal with prejudice.

        Dated: November 19, 2020.

        Respectfully submitted,

 RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                 DURAN, P.A.
 4800 N. Hiatus Road                                   Co-Counsel for Plaintiff
 Sunrise, FL 33351                                     4640 N.W. 7th Street
 T. 954/362-3800                                       Miami, FL 33126-2309
 954/362-3779 (Facsimile)                              T. 305/266-9780
 Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                       Email: pduran@pelayoduran.com

 By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
       RODERICK V. HANNAH                                    PELAYO M. DURAN
       Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 1:20-cv-24477-JEM Document 8 Entered on FLSD Docket 11/19/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of November, 2020, I electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

 filing to:

 Ashley S. Jenkins, Esq.
 SEYFARTH SHAW LLP
 975 F Street NW
 Washington, DC 20004
 (202) 828-3530
 asjenkins@seyfarth.com

 Kevin M. Young, Esq.
 SEFARTH SHAW LLP
 1075 Peachtree Street NE, Suite 2500
 Atlanta GA 30309-3958
 (404) 885-1500
 kyoung@seyfarth.com

 Attorneys for Defendant
 INTERNATIONAL VAPOR GROUP LLC
 d/b/a VAPORFI
                                                     /s/ Roderick V. Hannah
                                                   Roderick V. Hannah




                                               2
